Appellant was convicted of theft of $52 in money from Lawrence Robinson, her punishment being assessed at two years confinement in the penitentiary.
Briefly stated, the evidence shows that Robinson and appellant are negroes. Robinson was working at the ice factory, and on the 4th of July he came to town about the middle of the day to go to work. He brought $53 in a purse, $52 of it for the purpose of depositing it at the bank. It being a legal holiday, the bank was closed, and he went to his place of business. Later he fell in with some women of loose virtue and went to bed with one of them. Preparatory to subsequent events he took off his pants. In one of the pockets of the pants was his purse with $52 in it, he having taken out one dollar for spending purposes. While he was in bed with the prostitute, appellant, who admits she is also a prostitute, went into the room and got his pocketbook from his pocket and went away with it. She went to a water closet. After she came from the water closet the purse without the money was found in the closet. The officers arrested her, and the prosecution followed.
Under this state of facts appellant contends that a charge on circumstantial evidence should have been given. He excepted to the court's charge for failure to give this phase of the law, and requested an instruction submitting it, which was also refused by the court. We are of the opinion that this was not a case requiring a charge on circumstantial evidence. The testimony of Robinson is to the effect that she got the pocketbook out of his pants, which was lying by the bed where he was carrying on his business with the other woman, and it was taken by appellant and carried away. We think this testimony relieves the case of being one of circumstantial evidence requiring a charge on that phase of the law.
Another question is suggested for reversal. The court permitted the State to introduce witnesses to prove the good reputation of Robinson for truth and veracity. Appellant urged various objections to the admission of this testimony. The question is sufficiently presented by bill of exceptions No. 3. This bill recites that Mr. Zilker was permitted to testify to the general reputation of Robinson for truth and veracity, and that it was good. It is unnecessary to state the objections, — there are several. The court signs the bill with an explanation. The only part of the explanation necessary to be considered here is as follows: "The testimony as to the reputation for truth and veracity of the witness, Lawrence Robinson, was admitted for the reason that while the witness, Lawrence Robinson, was on the stand, the defendant's attorney asked him several questions, in an effort to show that the witness, Lawrence Robinson, had made different statements on the examining trial and on *Page 147 
other occasions from the statements made by said Robinson in the trial of this case." The bill simply recites the court permitted this witness to swear to the general good standing of the witness for truth and veracity. There are some general propositions with reference to this character of evidence which may be stated as follows: First. Where a witness has been impeached or sought to be impeached by introducing contradictory statements, his general good reputation may be placed in evidence. Second. That if it is undertaken to be shown that he was testifying under corrupt motives or for fabricating testimony, his general reputation may be sustained as being good. Third. The mere predicate to introduce contradictory statements without their being subsequently introduced will not justify evidence of general good reputation. Just what the questions were, and the manner of bringing them before the jury in the examination or rather cross-examination of Robinson, is not stated in the bill as matters of fact, nor is it stated as a matter of fact that the contradictory statements were not introduced. The qualification of the judge, however, would seem to indicate they were not introduced. If the manner of examination was such as to show fabrication or corrupt motives on the part of the witness, then it would be permissible to sustain him as to truthfulness by showing general good reputation to that end. This bill does not exclude the idea that the court was correct in introducing it from these viewpoints. Under our recent decisions the bill must be sufficiently certain to manifest the error of the court, and unless the bill shows fully these matters it can not be considered. The bill of exceptions does not exclude the idea that the testimony was properly admitted, nor does it sufficiently show the court was in error. What we have said with reference to the two questions decided, we think, sufficiently disposes of the other bills of exception. The record taken as a whole suggest only these two questions for revision. Viewing the record as we do, we hold there was no sufficient error to require a reversal of the judgment, and it is therefore affirmed.
Affirmed.